
 
 
Exhibit 10.8


SETTLEMENT AGREEMENT AND RELEASE


JOSEPH HENRY PAQUETTE TR FBO OVE, INC PROFIT SHARING PLAN FBO JOSEPH PAQUETTE
(“Paquette”) and ROYALE ENERGY, INC. (“Royale Energy”) enter into this
Settlement Agreement and Release as of the Effective Date as herein defined and
hereby agree as follows:
1.          Parties.  The parties to this Settlement Agreement and Release (the
“Agreement”) are JOSEPH HENRY PAQUETTE TR FBO OVE, INC PROFIT SHARING PLAN FBO
JOSEPH PAQUETTE (“Paquette”) and ROYALE ENERGY, INC. (“Royale Energy”),
collectively referred to herein as “the Parties.”
2.          The Dispute.  This Agreement is entered into with reference to a
dispute between the Parties arising out of a certain investment by Paquette in
Royale Energy in the amount of one million two hundred eighty thousand dollars
and no cents ($1,280,000.00) that Paquette transferred to Royale Energy on or
about July 26, 2016 (the “Dispute”).
3.          Payment.  In order to compromise and settle all claims among the
Parties and in consideration of the promises and the terms and conditions
hereinafter set forth, Royale Energy shall pay to the order of Paquette, a
one-time payment in the principal sum of one million nine hundred thousand and
no/100 dollars ($1,900,000.00).  Full payment shall be made on or before April
15, 2018.  Payment shall be in the form of wire transfer, and the $1,900,000
shall be deemed paid on the date all funds are received in Paquette’s bank
account.  Wire instructions are attached hereto as Exhibit A and incorporated
herein by this reference.
4.          Cancellation of Conversion Shares and Warrants.  To the extent, if
any, that 3,200,000 shares of common stock of Royale Energy, Inc., or 3,200,000
shares of common stock of Royale Energy Holdings, Inc., may have been issued
upon the merger of Royale Energy with and into Royale Energy Holdings, Inc.,
Paquette hereby consents to the cancellation of such shares and/or the transfer
of such shares to Royale Energy Holdings, Inc., for cancellation. Paquette
hereby irrevocably constitutes and appoints Jonathan Gregory as attorney in fact
to transfer the said shares on the books of the Corporation, with full power of
substitution in the premises.  Paquette hereby consents to the cancellation of
warrants to purchase 1,066,667 shares of Royale Energy common stock previously
issued in his name on the books of Royale Energy.
4.          Nature and Effect of Agreement and Conditions Thereon.  This
Agreement consists of a compromise and settlement by the Parties of claims
arising from the Dispute

--------------------------------------------------------------------------------



described in Section 2, above, and a release given by the Parties relinquishing
their claims against the other.  By executing this Agreement, the Parties intend
to and do hereby extinguish the obligations heretofore existing between them and
arising from that dispute.  THE NATURE AND EFFECT OF THIS AGREEMENT, AND THE
ENFORCEMENT OF ANY OF THE PROVISIONS FOUND HEREIN, IS STRICTLY CONDITIONED UPON
PAYMENT IN THE AMOUNT SET FORTH HEREIN BEING TIMELY TENDERED BY ROYALE ENERGY TO
PAQUETTE IN THE MANNER AS SET FORTH HEREIN.  IT IS EXPRESSLY AGREED AND
UNDERSTOOD BY THE PARTIES THAT, WITHOUT FURTHER NOTICE, THIS AGREEMENT SHALL BE
AUTOMATICALLY NULL AND VOID IN THE EVENT PAYMENT IN THE AMOUNT SET FORTH HEREIN
IS NOT TIMELY TENDERED BY ROYALE ENERGY TO PAQUETTE IN THE MANNER AS SET FORTH
HEREIN.
5.          Releases.  Except as expressly stated elsewhere in this Agreement,
the Parties shall have no further liability or obligations to each other arising
out of or related to the Dispute, any of the claims or subject matter involved
therein, or any claims which could have been asserted therein.  In consideration
of the covenants and agreements of the Parties contained in this Agreement, the
Parties shall and do hereby FOREVER RELEASE AND DISCHARGE each other Party, as
well as the shareholders, officers, directors, employees, agents and servants of
the each Party, from any and all claims, debts, liabilities, demands,
obligations, promises, acts, agreements, damages, costs, expenses (including,
but not limited to, attorneys’ fees), personal injuries, emotional distress,
loss of earnings, monetary damages, expenses of past and future, medical care or
expenses of any kind, known or unknown, which may exist or have existed between
or among the Parties as of or before the Effective Date.  The releases herein
given shall be, and remain in effect as, a full and complete release
notwithstanding the discovery of the existence of any additional claims or facts
relating thereto.  This is a general release.
It is understood and agreed that this Agreement shall constitute a general
release by each of the Parties in favor of each of the other Parties and shall
be effective as a full and final accord and satisfaction, and as a bar to all
actions, causes of action, costs, expenses, attorneys’ fees, damages, claims for
sanctions, claims for malicious prosecution by any Party or their counsel, or
any other claims or liabilities whatsoever, whether known or unknown, suspected,
claimed, or concealed, with respect to the Claims and specifically WAIVE any
rights afforded by California Civil Code section 1542.  The Parties hereto
acknowledge that they are familiar with Section 1542 of the California Civil
Code, which provides as follows, and specifically waive any rights provided
thereunder:
SETTLEMENT AGREEMENT AND RELEASE - Page 2 of 4



--------------------------------------------------------------------------------



A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
5.          Representations.  The Parties each represent to and agree with the
other Party as follows:
(a)          Each Party has authority to execute this Agreement.
(b)          Each Party has made such investigation of the facts pertaining to
the Dispute and this Agreement and all of the matters pertaining thereto, as
they deem necessary.
(c)          The terms of this Agreement are contractual, and are the result of
negotiation between the parties.
(d)          This Agreement has been carefully read by each of the Parties and
the contents hereof are known to and understood by each of the parties.  It is
signed freely by each Party executing this Agreement.
(e)          Each Party has been represented by independent legal counsel during
the negotiation and execution of this Agreement.  Any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any Party shall not apply to any construction or interpretation of this
Agreement.
6.          No Admission of Liability.  This Agreement effects the settlement of
claims, present and possible, which are denied and contested, and nothing
contained herein shall be construed as an admission by either Party of liability
of any kind to the other Party.  All such liability is expressly denied.
7.          Predecessors, Successors, Assigns and Beneficiaries.  This Agreement
shall inure to the benefit of and shall bind the predecessors, successors,
assigns, representatives, beneficiaries and attorneys of the Parties, and each
of them.  This Agreement is intended to and does release and inure to the
benefit of each Party and each Party’s affiliated corporations and other related
business entities (including, without limitation, parent corporations),
subsidiaries, divisions, officers, directors, agents, employees,
representatives, shareholders, accountants and attorneys, individually as well
as in the capacity indicated.
8.          Integration.  This Agreement constitutes a single, integrated
contract expressing the entire agreement of the parties hereto relative to the
subject matter hereof.  No covenants, agreements, representations or warranties
of any kind whatsoever have been made by any
SETTLEMENT AGREEMENT AND RELEASE - Page 3 of 4

--------------------------------------------------------------------------------



party hereto, except as specifically set forth in this Agreement.  All prior
discussions and negotiations have been and are merged and integrated into, and
are superseded by, this Agreement.  Except as expressly stated in this
Agreement, none of the Parties has made any statement or representation to the
others regarding any fact that is relied upon in entering into this Agreement. 
No Party to this Agreement relies upon any statement, representation or promise
of any other Party not contained herein in executing this Agreement or in making
the settlement provided for herein.
9.          Severability.  In the event that any provision of this Agreement
should be held to be void, voidable or unenforceable, the remaining portions
hereof shall remain in full force and effect.
10.          Choice of Law and Attorney’s Fees.   This Agreement shall be
construed under and controlled by the laws of the State of California. If a
Party incurs any expense, including reasonable attorney’s fees, in connection
with any action or proceeding, including one seeking declaratory relief,
instituted by any Party by reason of any default or alleged default of another
Party under this Agreement, the Party prevailing in such action or proceeding
shall be entitled to recover such reasonable expenses and attorneys’ fees from
the opposing Party.
11.          Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be an original, but all of which when taken
together shall constitute one instrument.
12.          Good Faith Compliance.  Each Party hereto agrees to cooperate in
good faith and to do all things necessary to effectuate this Agreement.
13.          Paragraph Headings: Interpretation.  Paragraph headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation for or against any Party because that party or
its legal representative drafted such provision.
14.          Effective Date.  The effective date of this Agreement shall be
February 28, 2018.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
Effective Date.


JOSEPH HENRY PAQUETTE TR FBO OVE, INC PROFIT SHARING PLAN FBO JOSEPH PAQUETTE
 
 
/s/ Joseph Henry Paquette
 
ROYALE ENERGY, INC.
 
 
/s/ Jonathan Gregory
By Joseph Henry Paquette, Trustee
 
By Jonathan Gregory, CEO
     

 

SETTLEMENT AGREEMENT AND RELEASE - Page 4 of 4

 
 
 
 
 
 
 
 